UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14F-1 INFORMATION STATEMENT PURSUANT TO SECTION 14(f) OF THE SECURITIES EXCHANGE ACT OF 1934 AND RULE 14F-1 THEREUNDER CATASYS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or other jurisdiction of incorporation or organization) 000-52651 Commission File Number 88-0464853 (I.R.S. Employer Identification No.) 11601 Wilshire Boulevard, Suite 950 Los Angeles, California 90025 (Address of principal executive offices) (310) 444-4300 (Issuer’s Telephone Number) January 22, 2014 Catasys, Inc. 11601 Wilshire Blvd, Suite 950 Los Angeles, CA 90025 INFORMATION STATEMENT PURSUANT TO SECTION 14(f) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND SEC RULE 14f-1 PROMULGATED THEREUNDER NOTICE OF CHANGE IN MAJORITY OF THE BOARD OF DIRECTORS January 22, 2014 INTRODUCTION This Information Statement is being furnished to stockholders of record as of January 17, 2014 of the outstanding shares of common stock, par value $0.0001 per share (the “Common Stock”), of Catasys, Inc., a Delaware corporation, pursuant to Section 14(f) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 14f-1 promulgated thereunder (“Rule 14f-1”). Section 14(f) of the Exchange Act and Rule 14f-1 require the mailing to our stockholders of record of the information set forth in this Information Statement at least 10 days prior to the date a change in a majority of our directors occurs (otherwise than at a meeting of our stockholders). Accordingly, the change in a majority of our directors, described herein will not occur until at least 10 days following the mailing of this Information Statement (the “Board Reconstitution Date”). This Information Statement will be mailed on or about January 27, 2013 to our stockholders of record as of January 17, 2013 (the “Record Date”). As used in this Information Statement, unless the context otherwise requires or where otherwise indicated, (i) “we”, “our”, “us”, the “Company” and similar expressions refer to Catasys, Inc. and its consolidated subsidiaries, collectively NO VOTE OR OTHER ACTION BY OUR STOCKHOLDERS IS REQUIRED IN RESPONSE TO THIS INFORMATION STATEMENT. PROXIES ARE NOT BEING SOLICITED AND YOU ARE REQUESTED NOT TO SEND US A PROXY. Change in Board of Directors and Executive Officers On January 22, 2014, there was a change in our board of directors. Jay Wolf, who served as our Lead Director, resigned from all of his Board of Director positions effective January 20, 2014. Kelly McCrann and Andrea Grubb Barthwell, M.D., who served as members or our Board of Directors, respectively, resigned from all of their Board of Director positions effective on the Board Reconstitution Date. The Company appointed David Smith, Marvin Ingelman, Minal Patel, MD, MPH, Richard Berman, and Steven Kriegsman as directors whose term will expire in one year. The appointments of David Smith, Marvin Ingelman, Minal Patel, MD, MPH, Richard Berman, and Steven Kriegsman are each effective on the Board Reconstitution Date. Accordingly, as of January 22, 2014, the date of this Information Statement, Terren Peizer, Richard Anderson, Jay Wolf, Kelly McCrann, and Andrea Grubb Barthwell, M.D., are the only members of our board of directors. Assuming the mailing of this Information Statement to our stockholders of record on January 27, 2014, the “Board Reconstitution Date” will be February 6, 2014. Corporate Governance and Board Structure Upon the Board Reconstitution Date, our Board of Directors will consist of seven members as described above. In accordance with the Bylaws of the Corporation, our Board of Directors are elected for one-year terms. At each annual general meeting of stockholders, the successors to directors whose terms then expire will be elected to serve from the time of election and qualification until the annual meeting following election. The authorized number of directors may be changed by resolution of the board of directors. Vacancies on the board of directors can be filled by resolution of the Board of Directors. Our principles also give the board of directors the authority to change this policy if it deems it best for the Company at any time. We believe that our current leadership structure is optimal for the Company at this time. Effective on the Board Reconstitution Date, our Board of Directors will have five independent members and two non-independent members, one of which serves as our Chief Executive Officer. We believe that the number of independent, experienced directors that make up our board of directors, benefits our company and our shareholders. All of our independent directors have demonstrated leadership in other organizations and are familiar with board of director processes. Board Involvement in Risk Oversight Our management is principally responsible for defining the various risks facing the Company, formulating risk management policies and procedures, and managing our risk exposures on a day-to-day basis. The board of directors’ principal responsibility in this area is to ensure that sufficient resources, with appropriate technical and managerial skills, are provided throughout the Company to identify, assess and facilitate processes and practices to address material risk and to monitor our risk management processes by informing itself concerning our material risks and evaluating whether management has reasonable controls in place to address the material risks. The involvement of the board of directors in reviewing our business strategy is an integral aspect of the board of directors’ assessment of management’s tolerance for risk and also its determination of what constitutes an appropriate level of risk for the Company. While the full board of directors has overall responsibility for risk oversight, the board of directors may elect to delegate oversight responsibility related to certain risks committees, which in turn would then report on the matters discussed at the committee level to the full board of directors. For instance, an audit committee could focus on the material risks facing the Company, including operational, market, credit, liquidity and legal risks and a compensation committee could be charged with reviewing and discussing with management whether our compensation arrangements are consistent with effective controls and sound risk management. Director Independence The Company has determined that of our directors as of the Board Reconstitution Date, David Smith, Marvin Ingelman, Minal Patel, MD, MPH, Richard Berman, and Steven Kriegsman will be “independent” under the independence standards of The NASDAQ Stock Market, or NASDAQ, and applicable Securities and Exchange Commission, or SEC, rules. Board of Directors’ Meetings During the fiscal year ended December 31, 2013, our board of directors met seven times. Board Committees We presently have audit, compensation and nominating committees. The audit committee is primarily responsible for reviewing the services performed by our independent auditors and evaluating our accounting policies and system of internal controls. The compensation committee will be primarily responsible for reviewing and approving our salary and benefits policies (including stock options) and other compensation of our executive officers. The nominating committee is primarily responsible for nominating directors and setting policies and procedures for the nomination of directors. The nominating committee is also responsible for overseeing our corporate governance policies and procedures. Although our board of directors has not established any minimum qualifications for director candidates, when considering potential director candidates, our board of directors considers the candidate’s character, judgment, skills and experience in the context of the needs of the Company and our board of directors. We do not have a charter governing the nominating process. Not all members of our board of directors are considered to be independent because they are also officers of the Company. There has not been any defined policy or procedure requirements for shareholders to submit recommendations or nominations for directors. Audit Committee Prior to the Board Reconstitution Date, the audit committee consists of three directors, Mr. Wolf, Dr. Barthwell and Mr. McCrann. The Board of Directors has determined that each of the members of the audit committee are independent as defined by the NASDAQ rules, meet the applicable requirements for audit committee members, including Rule 10A-3(b) under the Exchange Act, and Mr. Wolf qualifies as audit committee financial experts as defined by Item 401(h)(2) of Regulation S-K. The duties and responsibilities of the audit committee include (i) selecting, evaluating and, if appropriate, replacing our independent registered accounting firm, (ii) reviewing the plan and scope of audits, (iii) reviewing our significant accounting policies, any significant deficiencies in the design or operation of internal controls or material weakness therein and any significant changes in internal controls or in other factors that could significantly affect internal controls subsequent to the date of their evaluation and (iv) overseeing related auditing matters. During the fiscal year ended December 31, 2013, our audit committee met four times. The Board of Directors has adopted a written charter for the audit committee which is attached as Appendix A. Nominations to the Board of Directors Our directors take a critical role in guiding our strategic direction and oversee the management of the Company. Board of director candidates are considered based upon various criteria, such as their broad-based business and professional skills and experiences, a global business and social perspective, concern for the long-term interests of the stockholders, diversity, and personal integrity and judgment. Accordingly, we seek to attract and retain highly qualified directors. In carrying out its responsibilities, our board of directors will consider candidates suggested by stockholders. If a stockholder wishes to formally place a candidate's name in nomination, however, such stockholder must do so in accordance with the provisions of the Company's Bylaws. Compliance with Section 16(a) of the Exchange Act Section 16(a) of the Exchange Act requires the Company’s directors, officers and persons who beneficially own more than 10% of a registered class of the Company’s equity securities, to file reports of beneficial ownership and changes in beneficial ownership of the Company’s securities with the SEC on Forms 3, 4 and 5. Officers, directors and greater than 10% stockholders are required by SEC regulation to furnish the Company with copies of all Section 16(a) forms they file. Based solely on the Company’s review of the copies of the forms received by it during the fiscal year ended December 31, 2013 and written representations that no other reports were required, the Company believes that no person who, at any time during such fiscal year, was a director, officer or beneficial owner of more than 10% of the Company’s Common Stock failed to comply with all Section 16(a) filing requirements during such fiscal year. Code of Business Conduct and Ethics We have adopted a Code of Ethics applying to all of our directors, officers and employees. The Code of Ethics is reasonably designed to deter wrongdoing and promote (i) honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships, (ii) full, fair, accurate, timely and understandable disclosure in reports and documents filed with, or submitted to, the SEC and in other public communications made by us, (iii) compliance with applicable governmental laws, rules and regulations, (iv) the prompt internal reporting of violations of the Code of Ethics to appropriate persons identified in the Code of Ethics, and (v) accountability for adherence to the Code of Ethics. A form of the Code of Ethics is available on our Company’s internet website http://www.catasyshealth.com. VOTING SECURITIES The Common Stock is the only class of equity securities that is currently outstanding and entitled to vote at a meeting of our stockholders (or by written consents or authorizations if no meeting is held). Each share of Common Stock entitles the holder thereof to one vote. As of the Record Date, there were 18,835,571 shares of Common Stock outstanding. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth the number of shares of our Common Stock beneficially owned as of January 22, 2014 by (i) each person known by us to be the beneficial owner of more than 5% of the outstanding shares of our Common Stock, (ii) each of our directors and named executive officers and (iii) all officers and directors as a group. Unless otherwise indicated in the table, the persons and entities named in the table have sole voting and sole investment power with respect to the shares set forth opposite the stockholder’s name, subject to community property laws, where applicable. Beneficial ownership is determined in accordance with the rules of the SEC and includes voting or investment power with respect to the securities. Shares of Common Stock that may be acquired by an individual or group within 60 days of January 22, 2014, pursuant to the exercise of options or warrants, are deemed to be outstanding for the purpose of computing the percentage ownership of such individual or group, but are not deemed to be outstanding for the purpose of computing the percentage ownership of any other person shown in the table. Percentage ownership calculations for beneficial ownership are based on 18,835,571 shares outstanding as of January 22, 2014. Except as indicated in footnotes to this table, we believe that the stockholders named in this table have sole voting and investment power with respect to all shares of Common Stock shown to be beneficially owned by them, based on information provided to us by such stockholders. Unless otherwise indicated, the address for each director and executive officer listed is: 11601 Wilshire Boulevard, Suite 950, Los Angeles, CA 90025. Name of beneficial owner (1) Common stock beneficially owned (2) Options & warrants exercisable Total common stock beneficially owned Percent of class (3) Directors and Named Executive Officers: Terren S. Peizer (4) 11,945,012 12,217,437 24,162,449 % Richard A. Anderson (5) - 152,041 152,041 % Susan Etzel (6) - 1,444 1,444 * David Smith (7) 4,327,431 4,146,969 8,474,400 % Marvin Ingelman - - - * Minal Patel, MD, MPH - - - * Richard Bergman - - - * Steven Kriegsman - - - * * Less than 1% All directors and named executive officers as a group (6 persons) 16,272,443 16,517,891 32,790,334 % Except as set forth below, the mailing address of all individuals listed is c/o Catasys, Inc., 11601 Wilshire Blvd, Suite 950, Los Angeles, California 90025 . The number of shares beneficially owned includes shares of common stock in which a person has sole or shared voting power and/or sole or shared investment power. Except as noted below, each person named reportedly has sole voting and investment powers with respect to the common stock beneficially owned by that person, subject to applicable community property and similar laws. On January 22, 2014, there were 18,835,571 shares of common stock outstanding. Common stock not outstanding but which underlies options and rights (including warrants) vested as of or vesting within 60days after January 22, 2014, is deemed to be outstanding for the purpose of computing the percentage of the common stock beneficially owned by each named person (and the directors and executive officers as a group), but is not deemed to be outstanding for any other purpose. Consists of 11,945,012 shares of common stock, warrants to purchase 12,064,039 shares of common stock, and options to purchase 153,398 shares of common stock. 32,750, 11,855,470 and 56,792 shares are held of record by Reserva Capital LLC, Crede CG III, Ltd. and Bonmore, LLC, respectively, where Mr. Peizer serves as Managing Director and may be deemed to beneficially own or control. Mr. Peizer disclaims beneficial ownership of any such securities. Includes options to purchase 152,041 shares of common stock. Includes options to purchase 1,444 shares of common stock. Consists of 4,327,431 shares of common stock and warrants to purchase 4,146,969 shares of common stock held by Shamus, LLC, where Mr. Smith serves as Managing Director and may be deemed to beneficially own or control. DIRECTORS AND EXECUTIVE OFFICERS The following discussion sets forth information regarding our directors and executive officers after giving effect to the appointment of new directors as of the Board Reconstitution Date. Directors and Executive Officers The following table lists our executive officers and directors as of the date of this Information Statement, as well as individuals who have been appointed to serve on our board of directors effective as of the Board Reconstitution Date, including their names, ages, positions with us and, with respect to directors. Our executive officers are elected annually by our Board of Directors and serve at the discretion of the Board of Directors. Name Age Position Officer/ Director Since Terren S. Peizer 54 Director, Chairman of the Board and Chief Executive Officer Richard A. Anderson 44 Director, President and Chief Operating Officer Susan E.Etzel 39 Chief Financial Officer Andrea Grubb Barthwell, M.D. (1) 59 Director, Chair of the Compensation Committee, Member of the Audit Committee, and Member of the Nominations and Governance Committee Kelly J. McCrann (1) 58 Director, Chair of the Nominations and Governance Committee, Member of the Audit Committee, Member of the Compensation Committee Jay A. Wolf (2) 41 Lead Director, Chair of the Audit Committee, Member of the Nominations and Governance Committee, Member of the Compensation Committee David Smith (3) 67 Director Marvin Ingelman (3) 51 Director Minal Patel (3) 42 Director Richard Berman (3) 68 Director Steven Kriegsman (3) 71 Director Resigned from our board of directors on January 22, 2014, effective as of the Board Reconstitution Date. Resigned from our board of directors on January 20, 2014, effective immediately. Appointed as a member of our board of directors on January 22, 2014, effective as of the Board Reconstitution Date. Directors The following information pertains to our directors as well as individuals who will be members of our board of directors effective as of the Board Reconstitution Date, their principal occupations and other public company directorships for at least the last five years and information regarding their specific experiences, qualifications, attributes and skills. Terren Peizer – CEO, Director and Chairman of the Board Terren Peizer, age 54, is the founder of our Company and has served as our Chief Executive Officer and Chairman of our Board of Directors since our inception in February 2003. Since September 2009, he has served as the Chairman of Crede Capital Group, LLC, his personal investment vehicle, and industry leader in investing in micro and small capitalization equities, having invested over $1 billion directly into portfolio companies. Mr. Peizer has been the largest beneficial shareholder, and has held various senior executive positions with several technology, biotech, and healthcare services companies. He has assisted companies by assembling management teams, boards of directors and scientific advisory boards, and formulating business, capital formation, and investor relations strategies for the companies. Mr. Peizer has a background in venture capital, investing, mergers and acquisitions, corporate finance, and previously held senior executive positions with the investment banking firms Goldman Sachs, First Boston and Drexel Burnham Lambert. He received his B.S.E. in Finance from The Wharton School of Finance and Commerce. Director Qualifications
